UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1526



SAMUEL J. T. MOORE, III,

                                              Plaintiff - Appellant,

          versus


WILLIAM A. PYLIARIS, President; KATHRYN POUND,
Treasurer; BRIAN JOHNSON, Director; ELIAS
CORDOVA, Director; OLD DOMINION CLUB OF
RICHMOND; RACHEL SOSIN, Director,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cv-00805-HEH)


Submitted:   February 23, 2007             Decided:   March 7, 2007


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angela D. Whitley, Richmond, Virginia, for Appellant. Guy C.
Crowgey, CROWGEY & GROSSMAN, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Samuel J. T. Moore, III, appeals the district court’s

order which dismissed his action for failure to state a claim upon

which relief could be granted under Fed. R. Civ. P. 12(b)(6).       The

order also denied Moore leave to file an amended complaint and

denied   his   motion   for   joinder,   seeking   to   add   additional

defendants.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. Moore v. Pyliaris, No. 3:05-cv-00805-HEH (E.D. Va.

Mar. 31, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -